Citation Nr: 1213527	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  03-05 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a right inguinal hernia, status post surgical repair.

2.  Evaluation of residuals of a right vasectomy, currently rated as 10 percent disabling.

3.  Evaluation of residuals of a left knee injury, currently rated as 10 percent disabling.

4.  Evaluation of right shoulder degenerative joint disease (DJD), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO, in relevant part, granted service connection and assigned a 20 percent rating for right shoulder DJD, a 10 percent rating for residuals of a left knee injury, and a 0 percent rating for a headache disability - each effective from January 9, 2001.  The RO also granted entitlement to compensation pursuant to 38 U.S.C.A. § 1151 and assigned a 10 percent rating for residuals of a right vasectomy, effective December 20, 2000.  In that same decision, the RO denied service connection for right inguinal hernia repair.  

In February 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.
During the hearing, the Veteran withdrew his claim for a higher evaluation for a headache disability.  See 38 C.F.R. § 20.204 (2011).

The Board acknowledges Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, while the claims on appeal were pending, the Veteran filed a claim for TDIU, which was denied in March 2003.  The Veteran did not appeal that decision.  Furthermore, during the February 2012 Board hearing, the Veteran testified that he was currently working as a truck driver.  Hence, the Board finds that a claim for a TDIU is not a component of the current appeal despite the holding in Rice.  The Board will, however, consider whether an extra-schedular rating is appropriate, which contemplates factors such as marked interference with employment.

The evaluations assigned for residuals of left knee injury and for right shoulder DJD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right inguinal hernia began during service.

2.  Special monthly compensation for loss of use of a creative organ is in effect for residuals of right vasectomy; the disability is otherwise manifested by pain in the right scrotal area and recurrent epididymitis.  


CONCLUSIONS OF LAW

1.  Right inguinal hernia was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for a rating in excess of 10 percent for residuals of a right vasectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.27, 4.115a, 4.115b, Diagnostic Code 7599-7525 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

With regard to the claim for service connection for a right inguinal hernia, status post surgical repair, since the Board is granting the claim, there are no further VCAA duties with respect to this issue.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

With regard to the claim for a higher evaluation for residuals of a right vasectomy, this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151, which is evaluated similar to a service-connected disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service treatment records.  The Veteran was afforded VA examinations in October 1991, November 2002, July 2003, and January 2006.  As discussed further below, the Board finds that the evidence of record is adequate to make a determination on the claims.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims herein decided.  No further assistance to the appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The claims are thus ready to be considered on the merits.

Factual Background

During the February 2012 Board hearing, the Veteran stated that he first felt his hernia during service, in 1988 or 1989, when he went to grab a folded tent and "felt it drop."  He said that he did not seek treatment and that it was not noted at separation, but he was certain that he had the hernia since then.

The Veteran service treatment records are unremarkable for complaints, treatment, or diagnoses related to an inguinal hernia.  The Veteran's November 1986 enlistment examination reflects that his abdomen and viscera (including hernia) were normal.  On the corresponding medical history, the Veteran denied a history of rupture or hernia.  On a September 1995 separation report of medical history, the Veteran indicated that he was in good health and denied a history of rupture or hernia.  There is no separation examination of record.

The Veteran separated from service in November 1995.  A March 1996 VA social work record reflects that the Veteran reported that he had applied for training at the Police Academy, which involved a complete physical examination.  The examination revealed that the Veteran had a very large right inguinal hernia that was in need of surgical evaluation and/or repair.  He said that he had the hernia for a while in service, but nothing was done because it did not bother him.  That same day, a progress note reflects that the Veteran reported that he had a hernia for 8 years while in service and that the Police Academy said he now needed surgery.  On physical examination a right inguinal/scrotal mass was noted and described as firm, nontender, and nonreducible.  

VA treatment records reflect that the Veteran had surgery to repair the inguinal hernia in December 2000.  The surgery report notes that the Veteran had a 10-year history of right inguinal hernia that had had increased in size.  The Veteran had reported an increase in discomfort over the past several months.  During the surgery, the Veteran's right vas deferens was severed accidentally while attempting to dissect the hernia sac.  The right testicle was inspected for viability and it was decided to relieve the hydrocele by oversewing the tunica vaginalis with suture.  It was noted that the Veteran tolerated the procedure well and was transferred to the recovery room in stable condition.  Post surgery, in July 2001, the Veteran complained of pain in his right groin and right testicular enlargement.  He was referred to urology for a possible hydrocele.  

A September 2001 scrotal ultrasound revealed bilateral hydrocele, right-sided epididymitis, right testicular calcification of uncertain significance, and probable right hernia.  The report of the October 2001 VA examination reflects that the Veteran complained of pain at the site of the hernia repair.  He denied any frequency, hesitancy, urgency, or incontinence, and said he had no history of urinary tract infections.  The examiner noted that the right vas deferens had been severed, which could make the Veteran technically infertile.  On physical examination, there was a very small right inguinal hernia to palpation, which was easily reducible.  The Veteran also had an obviously inflamed right testicle; bilateral hydrocele, which the examiner noted may or may not have been present prior to the surgery; and acute epididymides.  The examiner noted that the Veteran was not receiving antibiotics for this.  The Veteran stated that he was able to obtain an erection, obtain vaginal penetration, and reach orgasm.  The surgical site was only mildly reddened at the incision site, but the Veteran did have significant pain to palpation of the right inguinal incision and the testicle was painful to palpation, especially in the epididymides region.  

VA outpatient treatment records dated in December 2001 and May 2002 indicate that the Veteran continued to experience right scrotal pain, tenderness and swelling of the right epididymis.  In December 2001, the physician noted that the Veteran had been treated with six weeks of antibiotics, but it did not do a thing for his epididymal pain.  It was agreed that further antibiotics would be useless.  A right orchiectomy was recommended, but the Veteran ultimately declined further surgery.  

The report of a July 2003 VA examination reflects the Veteran's complaints of constant pain in the groin area, worse with prolonged driving.  He also reported pain along the scar, and pain and swelling of the right testicle.  On physical examination, the Veteran had a tender, painful scar approximately 6 cm in length in the right groin area that was slightly hyperpigmented.  There was no limitation of function due to the scar.  A scrotal sonogram revealed a moderate to large right hydrocele, calcification in the right testicle, and no signs of testicular masses or evidence of testicular torsion.  There was also no significant epididymal abnormalities noted.  The assessment was scrotal pain with evidence of large right hydrocele not secondary to hernia surgery and tender right hernia scar.  The examiner noted that the tender scar was a direct result of the surgery, but that the hydrocele and findings on the testicular ultrasound were not related to the surgery.  

A December 2003 VA outpatient treatment record notes that the Veteran had a history of right inguinal hernia repair with postoperative varicocele.  An October 2004 urology note reflects the Veteran's reports of pain in the right inguinal region and right testicular area.  He had a slightly enlarged right testis.  There were no urinary difficulties.  The impression was right testicular pain secondary to entrapped nerve.  A scrotal ultrasound was recommended.  The report of the ultrasound notes that the Veteran had bilateral acute epididymitis.  There was also a 7mm cyst in the right epididymal head.  A January 2005 VA outpatient treatment record reflects that the Veteran had right testicular enlargement, which was nontender.  

The report of a January 2006 VA examination reflects the Veteran's complaints of ongoing problems with a right hydrocele of the right testicle with associated pain, 2-3/10 in severity.  He denied any urinary tract infections or effect on sexual activity.  On physical examination, there was a large right hydrocele that was tender to palpation.  He also had some inguinal tenderness.  There was no evidence of inguinal hernia.  

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In this case, the Veteran' right inguinal hernia was not noted during service; however, he asserts that he developed the hernia during service in 1988 or 1989.  He is competent to report his observations involving right inguinal hernia, including any bulges in the inguinal area or symptoms associated with the hernia.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  The symptoms he noted during service were later diagnosed as an inguinal hernia by a physician during a medical examination for the Police Academy and by a VA physician.  Hence, the Veteran is competent to state that the inguinal hernia began during service.  The Board also finds that his statements are credible.  He was diagnosed with the hernia only 4 months after being discharged from service.  At that time, he reported to the physician that the hernia began during service.  The Board points out that he was not pursuing compensation from VA at the time and would have no apparent motive to falsely report the onset of his hernia.  In addition, the Veteran's later statements have all been consistent with his initial report.  For these reasons, the Board finds that the Veteran's statements that the hernia began during service are both competent and credible and that service connection for right inguinal hernia, post surgical repair, is warranted.  

Disability Rating

Compensation pursuant to 38 U.S.C.A. § 1151 is awarded for a qualifying disability in the same manner as if such additional disability were service-connected.  For service-connected disabilities, evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the disability on appeal warrants a uniform evaluation.

As noted above, the Veteran was awarded compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disability resulting from the dissection of his right vas deferens (i.e., right vasectomy) during the surgical repair of a right inguinal hernia at a VA facility in December 2000.  The RO assigned a 10 percent rating for residuals of a right vasectomy under Diagnostic Code 7599-7525.  Pursuant to 
38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the Veteran's right vasectomy was rated by analogy, using the criteria for chronic epididymo-orchitis (inflammation of the epididymis and testicles).  In addition, the RO awarded special monthly compensation for loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k).  

Under Diagnostic Code 7525, chronic epididymo-orchitis is rated as urinary tract infection.  Tubercular infections, which are not applicable in this case, are rated in accordance with §§ 4.88(b) or 4.89, whichever is appropriate.  38 C.F.R. § 4.115(b).

Under 38 C.F.R. § 4.115a, urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent rating.  Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management warrants a 30 percent rating.  

In this case, the right vasectomy resulted in the Veteran being unable to receive sperm from his right testicle, possibly resulting in infertility.  For this, the Veteran is receiving special monthly compensation under 38 U.S.C.A. § 1114(k).  The Veteran has also experienced pain and enlargement of his right epididymis and testicle.  He has had episodes of right-sided epididymitis and hydrocele.  The July 2003 VA examiner opined that the hydrocele and other ultrasound findings were not related to the hernia surgery, which included the accidental right vasectomy.  Hence, these symptoms should be not considered in evaluating the vasectomy.  To the extent the Veteran's epididymitis might be a residual of the vasectomy, it warrants no more than a 10 percent rating.  

To warrant a higher 30 percent rating, there must be recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year) and/or requiring continuous intensive management.  Such is not the case here.  The Veteran received 6 weeks of antibiotics without any relief and an orchiectomy was recommended, but ultimately declined.  Since then, the Veteran has continued to be symptomatic, but he has not received any specific medical treatment.  During the February 2012 Board hearing, the Veteran said that he stopped taking antibiotics and painkillers and stopped going to the VA in 2005 or 2006.  Other than the orchiectomy, he was told that there was nothing more that they could do, so he decided to take over the counter medication (Aleve and Ibuprofen) and try to deal with the pain.  The Board finds that the Veteran's symptoms are adequately compensated in the 10 percent rating, which contemplates long-term drug therapy, 1-2 hospitalizations per year and/or requiring interment intensive management.  A rating higher than 10 percent is not warranted under Diagnostic Code 7525.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher rating for the disability on appeal.  The Veteran's disability does not involve any renal, voiding, or other urinary impairment.  Under Diagnostic Code 7524, removal of one testis warrants only a noncompensable rating with possible entitlement to special monthly compensation.  Here, the Veteran has retained his right testicle and is receiving special monthly compensation.  Hence, the Board finds no basis for a rating higher than 10 percent for residuals of the right vasectomy.

The Board has considered whether a staged rating is appropriate in this case.  However, a review of the record shows that the disability has remained essentially the same throughout the appeal period.  Because the evidence shows no distinct period where the disability exhibits symptoms that would warrant a different rating, the Board finds that a uniform disability evaluation is warranted and that there is no basis upon which to stage the rating.  See Fenderson, 12 Vet. App. at 126. 

The Board has also considered the Veteran's lay statements and testimony in which he describes the residuals of his right inguinal hernia surgery and vasectomy, including pain, tenderness, and swelling of the right testicle.  The Veteran is competent to describe his observations and the Board finds his statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 10 percent for residuals of the right vasectomy.  

The Board has considered whether the Veteran's residuals of right vasectomy present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's disability on appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER

Service connection for right inguinal hernia, post surgical repair, is granted.

An evaluation in excess of 10 percent for residuals of a right vasectomy is denied.


REMAND

With regard to the Veteran's right shoulder and left knee disabilities, the most recent VA examination was in January 2006 - over six years ago.  During the February 2012 Board hearing, the Veteran said that within the past year he has observed physical changes in his left shoulder.  During the hearing, he demonstrated obvious pain and an inability to raise his right arm above 60 or 70 degrees.  He also testified that his left knee disability had worsened that that he had an appointment scheduled with the VA orthopedic clinic the following week.  

The Board finds that, in view of allegations of worsening disability since the January 2006 VA examination, more contemporaneous medical findings are needed to evaluate the disabilities remaining on appeal.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").  

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records of evaluation and/or treatment for the Veteran's right shoulder and left knee.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to evaluate the status of his service-connected right shoulder and left knee disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  The examiner should specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


